Citation Nr: 1208941	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  03-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left lateral tibial plateau fracture, to include as secondary to a service-connected disability.

2.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for convalescence following left knee surgery in October 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1980 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, which, in pertinent part, granted the Veteran's claim for service connection for left knee retropatellar pain syndrome and assigned an initial disability rating.  In November 2001, jurisdiction over this matter was transferred to the RO located in St. Petersburg, Florida.  This matter also arises from a December 2001 rating decision issued by St. Petersburg, Florida, RO, which denied entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for convalescence following left knee surgery in October 2001.

In an October 2002 notice of disagreement, the Veteran clarified that his claim for a left knee disability also included a claim for residuals of a left knee fracture.  The Board restyled this claim in its November 2009 Remand to more accurately reflect the Veteran's contentions.  The Board notes that this matter was previously before the Board in May 2006 and November 2009 at which time it was remanded for additional development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the additional delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Board's November 2009 Remand instructed that a VA examination be conducted to determine the nature, extent and etiology of any current residuals of a left lateral tibial plateau fracture.  The examiner was to respond to specific questions, including whether any currently diagnosed residuals of a left lateral tibial plateau fracture was either caused by or was aggravated by his service-connected right and left foot disabilities, status-post surgery with calluses, right knee chondromalacia or the left knee retropatellar pain syndrome.

Such an examination was conducted in March 2010.  The VA examiner opined that it was less likely as not that the Veteran's left tibial plateau fracture was caused or aggravated by his right and left foot disabilities and provided a rationale for this opinion.  No opinion regarding the relationship between the Veteran's service connected right knee chondromalacia and/or left knee retropatellar pain syndrome and the claimed residuals of a left tibial plateau fracture was provided.

In its May 2006 Remand, the Board had instructed that a VA examination be conducted.  The examiner was to provide an opinion as to whether it was at least as likely as not that the Veteran's service connected left knee retropatellar pain syndrome caused him to fall in October 2001 and fracture his left knee.  An August 2008 VA examiner opined that he was unable to determine whether the Veteran's previous problems with his left knee were the cause of the fall that resulted in the fracture of the left tibial plateau.  The March 2010 VA examiner also opined that it would be "mere speculation" to determine the exact cause of the Veteran's fall in the shower which resulted in his left tibial plateau fracture.  Statements like these from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the Veteran's active service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  In order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  Given the deficiencies described above, it is unlikely that the March 2010 opinion would survive judicial scrutiny.  This matter must therefore be remanded to ensure compliance with the previous remands.

The Veteran's claim for a temporary total disability rating under 38 C.F.R. § 4.30 (2011) is based upon the Veteran's convalescence following left knee surgery in October 2001; this left knee surgery was performed as a result of the Veteran's left lateral tibial plateau fracture.  As his claim for service connection for residuals of a left lateral tibial plateau fracture is being remanded, these claims are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain an addendum to the March 2010 opinion, or afford the Veteran a VA examination with an appropriate examiner, to determine the etiology of the Veteran's currently diagnosed residuals of a left lateral tibial plateau fracture.

The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the examination and the examiner shall acknowledge such a review in the examination report.  All necessary studies shall be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Is it at least as likely as not that the Veteran's diagnosed residuals of a left lateral tibial plateau fracture were either (i) caused by or (ii) aggravated (permanently worsened) by his service-connected right knee chondromalacia and/or left knee retropatellar pain syndrome?

(b)  Is it at least as likely as not that the Veteran's service- connected left knee retropatellar pain syndrome caused him to fall in October 2001 and fracture his left knee?

In discussing the requested opinion(s), the examiner must acknowledge the Veteran's competent lay statements as to the onset and continuity of symptoms, as well as, any medical evidence of such disorder.  

A complete rationale for all conclusions and opinions must be provided.  The examiner shall not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones, 23 Vet. App. at 390. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for
additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


